Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                                Jun 19 2013, 7:11 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

DEBORAH MARKISOHN                                   GREGORY F. ZOELLER
Marion County Public Defender Agency                Attorney General of Indiana
Indianapolis, Indiana
                                                    JAMES B. MARTIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

JASON MATLOCK,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 49A02-1209-CR-742
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Jose D. Salinas, Judge
                            Cause No. 49G14-1205-FD-29318


                                          June 19, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
         Jason Matlock appeals the admission of evidence police obtained pursuant to a traffic

stop. As the police had reasonable suspicion he violated a statute or ordinance, we affirm.

                              FACTS AND PROCEDURAL HISTORY

         A police officer saw a car Matlock was driving stopped in the street in such a position

that it blocked both lanes of traffic. The officer recognized that as a “stoppable offense,” (Tr.

at 89), so after the officer passed Matlock on a cross street he turned his cruiser around, and

pulled up behind the car. Matlock pulled to the curb and exited the car. The officer

recognized Matlock and knew his driver’s license was suspended. Matlock walked away

from the car and ignored the officer’s orders to stop. The officer grabbed Matlock’s arm and

smelled a strong odor of marijuana from Matlock. As he placed Matlock between Matlock’s

car and the police car, the officer noticed the odor of marijuana coming from Matlock’s car.

Matlock was arrested for driving while suspended. Police found marijuana and a scale in the

car and “piles of cash,” (id. at 48), in Matlock’s pockets.

         Matlock moved to suppress the evidence obtained from the traffic stop on two

grounds: no traffic had actually been obstructed by Matlock’s car, and the officer could not

have had reasonable suspicion Matlock’s driving privileges were suspended because he did

not recognize Matlock until after the stop. The court denied his motion and, after a bench

trial, convicted Matlock of possession of marijuana as a Class D felony1 and driving while

suspended as a Class A misdemeanor.2


1
    Ind. Code § 35-48-4-11.
2
    Ind. Code § 9-24-19-2.
                                                2
                             DISCUSSION AND DECISION

       A trial court has broad discretion in ruling on the admissibility of evidence, Turner v.

State, 878 N.E.2d 286, 292 (Ind. Ct. App. 2007), trans. denied, and we will reverse only

when there is an abuse of discretion. Id. An abuse of discretion involves a decision that is

clearly against the logic and effect of the facts and circumstances before the court. Id.

       A police officer may briefly detain a person for investigatory purposes without a

warrant or probable cause if, based on specific and articulable facts together with rational

inferences from those facts, the official intrusion is reasonably warranted and the officer has

a reasonable suspicion that criminal activity “may be afoot.” Moultry v. State, 808 N.E.2d

168, 170-71 (Ind. Ct. App. 2004) (quoting Terry v. Ohio, 392 U.S. 1, 21–22 (1968)).

Reasonable suspicion is a “somewhat abstract” concept, not readily reduced to “a neat set of

legal rules.” Id. at 171 (quoting United States v. Arvizu, 534 U.S. 266, 274 (2002)). When

determining whether there was reasonable suspicion, we examine the totality of the

circumstances to see whether the detaining officer had a particularized and objective basis for

suspecting legal wrongdoing. Id. The reasonable suspicion requirement is met where the

facts known to the officer at the moment of the stop, together with the reasonable inferences

arising from such facts, would cause an ordinarily prudent person to believe criminal activity

has occurred or is about to occur. Id. We review de novo the trial court’s ultimate

determination regarding reasonable suspicion. Id.

       We may affirm the trial court’s ruling on the admissibility of evidence if it is

sustainable on any legal basis in the record, even though it was not the reason enunciated by

                                              3
the trial court.3 Reeves v. State, 953 N.E.2d 665, 669-70 (Ind. Ct. App. 2011), trans. denied.

The officer’s good faith belief that Matlock violated a traffic ordinance provided such a legal

basis.

         The officer who stopped Matlock testified Matlock’s car was in the middle of the

street facing south and obstructing both the northbound and southbound lanes. That, he

testified, was a traffic violation. As he had seen a “stoppable offense,” (Tr. at 9), the officer

turned his car around and activated his emergency equipment, and Matlock pulled to the

curb. When Matlock exited the car, the officer recognized him and recalled that Matlock’s

license was suspended.

         Ind. Code § 35-42-2-4 provides:

         A person who recklessly, knowingly, or intentionally obstructs vehicular or
         pedestrian traffic commits obstruction of traffic, a Class B misdemeanor.
         (b) The offense described in subsection (a) is:
                (1) a Class A misdemeanor if the offense includes the use of a motor
                vehicle; and
                (2) a Class D felony if the offense results in serious bodily injury.
There is a Marion County ordinance to the same effect. Sec. 441-312 provides:
         It shall be unlawful for the driver or operator of any vehicle to operate or stop
         such vehicle in such a manner as to block or obstruct any street or highway
         within the city or prevent the free use of any street or highway for the purpose
         of travel thereon by other vehicles, either willfully or when such driver or
         operator is able to avoid so doing by ordinary care.

http://library.municode.com/index.aspx?clientId=12016 (last visited May 9, 2013). The

officer did not see Matlock’s car obstruct any other vehicles, but testified it could have.




3
  Matlock correctly notes the trial court did not base its denial of the motion to suppress on the ordinance
violation. In light of the Reeves standard, that does not require reversal.
                                                     4
       Police may stop a person to investigate possible criminal behavior without the

probable cause required for an arrest if they have a reasonable and articulable suspicion that

the person has been, is, or is about to break the law. Wells v. State, 772 N.E.2d 487, 489

(Ind. Ct. App. 2002). Specifically, police officers may stop a vehicle when they observe a

minor traffic violation. State v. Quirk, 842 N.E.2d 334, 340 (Ind. 2006). As Matlock’s car

was stopped “in such a manner as to block or obstruct any street or highway within the city or

prevent the free use of any street or highway for the purpose of travel thereon by other

vehicles,” in violation of Marion County Ordinance § 441-312, the officer had reasonable

suspicion Matlock was breaking the law, and we therefore cannot say denial of his motion to

suppress was error. We accordingly affirm.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                              5